BROWN, J.,
Pursuant to his plea agreement, the defendant, Vincent Lamar Cunningham, pled guilty as charged to one count of armed robbery and received an agreed sentence of 20 years at hard labor. Appellate defense counsel notified this court that after a conscientious and thorough review of the record he found no non-frivolous issues to raise on appeal, nor any trial court ruling which arguably supports the appeal. This court notified defendant on August 16, 2001 that he could file a brief within 30 days if he so desired. No such filing has been made. This court does not require counsel to assign or brief errors which are considered frivolous. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); Lofton v. Whitley, 905 F.2d 885 (5th Cir.1990); State v. Jyles, 96-2669 (La.12/12/97), 704 So.2d 241; State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990).
Defendant’s counsel has complied with the requirements of the above-cited cases to posture defendant’s appeal for our independent review of the record which contains the trial court minutes, the bill of information, defendant’s motion for discovery, and the transcripts of defendant’s guilty plea, sentencing and resentencing after the filing of a motion to reconsider sentence. We have examined the record for errors patent, and for any arguable substantive or procedural infirmity in the proceedings. Finding none, we affirm defendant’s conviction and sentence, and grant defense counsel’s motion to withdraw from the case.
AFFIRMED.
STEWART, J., concurs.